Citation Nr: 0731024	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  06-31 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for low back injury 
residuals.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Sigur, Associate Counsel







INTRODUCTION

The veteran served in the United States Army from July 1956 
until July 1958, when he was honorably discharged.  The 
veteran then served in the Army Reserves from 1958 until 
1962.   

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).  

During an April 2007 Travel Board hearing at the RO, the 
veteran presented testimony before the undersigned Veterans 
Law Judge.  A transcript of this hearing has been associated 
with the veteran's VA claims folder.  


FINDING OF FACT

The evidence of record indicates that the veteran's current 
low back disability was not incurred in military service. 


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 1137 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issue on appeal.  




The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with VCAA notice requirements, the RO must satisfy 
the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that letters were 
sent to the veteran in April 2004 and May 2004 which were 
specifically intended to address the requirements of the 
VCAA.  The April 2004 letter from the RO specifically 
notified the veteran that to support a claim for service 
connection, the evidence must show an "injury in military 
service or a disease that began in or was made worse during 
military service, OR an event in service causing injury or 
disease;" a "current physical or mental disability;" and a 
"relationship between your disability and an injury, 
disease, or event in service."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the April 
2004 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records held by any 
Federal agency" including "medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by any Federal Agency" including records from "[s]tate 
or local governments, private doctors and hospitals, or 
current or former employers."  This letter also advised the 
veteran that VA would be scheduling him for a physical 
examination.  [The examination was in fact completed in May 
2004.]  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The April 2004 letter notified the veteran that he "must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (Emphasis as in original).  The 
veteran was advised to "send us any medical records you 
have."  The letter further advised the veteran that VA would 
obtain any reports of treatment at "a Department of Veterans 
Affairs (VA) facility."

The RO must request that the claimant provide any evidence in 
his possession pertaining to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  The April 
2004 letter instructed the veteran to "please review your 
records and make certain you haven't overlooked any important 
evidence" and "if there is any other evidence or 
information that you think will support your claim, please 
let us know.  If the evidence is in your possession, please 
send it to us."  
This request complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed asbestosis.  In 
other words, any lack advisement as to those two elements is 
meaningless, because disability ratings and effective dates 
were not assigned.  The veteran's claim of entitlement to 
service connection was denied based on element (3), a 
connection between the veteran's service and the disability.  
As explained above, he has received proper VCAA notice as to 
his obligations, and those of VA, with respect to that 
crucial element.

Because as discussed below the Board is denying the veteran's 
claim, elements 
(4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001)
[VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).

The veteran's service medical records are not associated with 
the claims folder.  
It appears that such records were destroyed in a July 1973 
fire at the National Personnel Records Center (NPRC) in St. 
Louis, Missouri.  The Board is cognizant of Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999), wherein the United States 
Court of Appeals for the Federal Circuit elaborated on VA's 
responsibility to obtain a veteran's service medical records.  
The Board finds, however, that in light of evidence that the 
records were destroyed in a fire there is no reasonable 
possibility that the missing records may be located or 
recovered, and thus no useful purpose would be served in 
remanding this matter for more development.

In this case, the RO has attempted to locate the veteran's 
service medical records a number of times.  Requests for 
service medical records were submitted in April 2004 and 
January 2005, asking for all available military medical and 
dental and personnel records for the veteran.  The NPRC 
responded in January 2005 that the service medical records 
were probably destroyed in the above-mentioned fire.

The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  See also Hayre, supra 
[VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].  So 
it is in this case.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records and 
private treatment records.  The veteran was provided a VA 
fee-basis examination in May 2004, the report of which 
indicates the examiner performed an appropriate X-ray study 
and rendered appropriate diagnoses and opinions.  The veteran 
has not identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of that 
statute.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran was provided with ample 
opportunity to submit evidence and argument in support of his 
claim, and provided testimony at an April 2007 Travel Board 
hearing, as detailed in the Introduction.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2006).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
manifested to a compensable degree within the initial post-
service year.  See 38 U.S.C.A. § 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2006).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2006).

In order to establish service connection for the claimed 
disorder, there must be 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2006).

Analysis

Initial matter - the missing service medical records

As was discussed in connection with the VCAA above, the 
veteran's service medical records are missing and are 
presumed to have been lost in the July 1973 fire at the NPRC.

The Court has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of- the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of the veteran's claim has been undertaken 
with this heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.   See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

Discussion

The veteran seeks service connection for low back injury 
residuals.  He contends that he developed low back pain as a 
result of an injury incurred in a 1958 truck accident while 
stationed in Germany for the U.S. Army.  See Statement in 
Support of Claim, April 2004. 

With respect to Hickson element (1), there is evidence that 
supports a conclusion that the veteran currently has a low 
back disability.  The May 2004 VA fee-basis examination noted 
that the veteran had "limited motion on exam and evidence of 
subsequent arthritic and degenerative changes on X-ray" as a 
result of a lumbar sprain with subsequent L-4 disc removal.  
Hickson element (1) is accordingly met.

Turning to Hickson element (2), in-service disease or injury, 
there is no evidence of arthritis or of any other back 
problems in service or for almost two decades thereafter.  
Specifically, it was approximately eighteen years after 
separation, in March 1976, before there was mention of any 
back problems, namely a diagnosis of a ruptured L 4-5 disc.  

Of crucial significance is the report of the veteran's 
hospitalization in March 1976.  That report clearly 
established the date of onset of the veteran's back 
disability at that time, and not earlier.  Indeed, the report 
reads as follows:  "This 42 year old white male admitted 
with a history of low back pain following severe coughing 
while at work.  This was worse the following day."  No 
mention was made of any previous back problems.  Indeed, the 
veteran's past history was described as "unremarkable".  

In addition, there is no other medical evidence of back 
problems after service until 1976.  This lack of evidence 
that the veteran suffered from low back symptoms is 
probative.  See Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) [the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact, i.e., the lack of evidence is itself 
evidence].  Accordingly, the medical evidence of record 
indicates that the veteran did not evidence low back symptoms 
in service or for many years afterward.  

The Board appreciates that the veteran's service medical 
records are missing; however, this does not obviate the fact 
that the record is utterly negative for back problems until 
what appears to be a sudden onset thereof in 1976.  Moreover, 
the NPRC reported that a search of available unit records 
found no entries concerning any illness or hospitalization 
experienced by the veteran during service.

In short, a careful review of the evidence leads to the 
conclusion that there were no back problems in service or for 
many years thereafter.  Thus, there can be no award of 
presumptive service connection for this disability.  See 
38 C.F.R. §§ 3.307, 3.309(2006).

The veteran maintains that he injured his back in service.   
See the April 2007 hearing transcript, pages 4-9; see also 
the veteran's statement to the May 2004 fee-basis examiner, 
in which he indicated that he  sustained an injury to his 
back ". . . during a truck accident while stationed in 
Germany . . . ."  The Board has considered those 
statements.  While not necessarily doubting that the veteran 
may recall an incident which he now believes resulted an 
injury to his low back, his statements to the effect that he 
had low back problems arising therefrom and continuing 
thereafter are outweighed by the negative morning/sick call 
reports and the long delay between his discharge from service 
and the initial manifestation of low back problems.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous 
evidence has greater probative value than history as reported 
by the veteran].  The March 1976 hospitalization report, with 
its notation of a noncontributory history, is devastating to 
the claim.    

In short, because the record as a whole clearly demonstrates 
that the veteran did not experience low back problems until 
nearly two decades after service, the Board finds his recent 
statements concerning an in-service injury to be lacking in 
credibility and probative value.   See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  Hickson element (2) is 
therefore not met, and the claim fails on this basis alone.  

With regard to Hickson element (3), medical nexus, no 
competent medical evidence connecting the current low back 
condition to military service has been submitted.  The 
earliest medical report of a low back disability is from 
March 1976.  That report did not relate the disability to the 
veteran's military service but instead indicated that the 
veteran's back problems began in 1976.  The May 2004 VA fee 
basis examination does not contain a nexus opinion.  In the 
absence of an in-service disease or injury, a medical nexus 
opinion would seem to be an impossibility.  

To the extent that the veteran himself contends that his 
current low back disability is related to his military 
service, it is now well established that lay persons without 
medical training, such as the veteran, are not competent to 
comment on medical matters such as diagnosis, date of onset 
or cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 491, 494-5 (1992) see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), relating to chronicity and continuity of 
symptomatology.  However, as discussed above there is no 
objective medical evidence of a back disability for many 
decades after service. Supporting medical evidence is 
required.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) 
[there must be medical evidence on file demonstrating a 
relationship between the veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a lay person's observation is competent].  
Such evidence is lacking in this case; as has been discussed 
above, back problems were fist noted in 1976, eighteen years 
after the veteran left active duty.   Continuity of 
symptomatology after service is therefore not demonstrated.

Therefore, element (3) is also not met, and the claim fails 
on that basis also.

For the above-discussed reasons, the Board concludes that a 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for low back injury 
residuals.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for low back injury 
residuals is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


